Exhibit SALES AGREEMENT This SALES AGREEMENT (this “Agreement”) is made as of 31 October, 2008, by and among Rogers Induflex NV (which will be renamed “Induflex NV” shortly after the acquisition of its shares as of the date hereof, as described below), a Belgian company registered with the Crossroads Bank of Enterprises under enterprise number 0427693784 ("Induflex"), Rogers BVBA, a Belgian company having its registered office at Afrikalaan 188, 9000 Ghent and registered with the Crossroads Bank of Enterprises under enterprise number 0406.657.553, and formerly known as Rogers NV (“Rogers BVBA”), and Rogers Corporation, a Massachusetts corporation (“Rogers”).Each of Induflex, Rogers BVBA and Rogers may be referred to herein, individually, as a “Party” and, collectively, as the “Parties”. WHEREAS, Induflex Holding NV, a Belgian company registered with the Crossroads Bank of Enterprises under enterprise number 0807.149.569and Rogers are parties to that certain Stock Purchase Agreement, of even date herewith (the “Stock Purchase Agreement”), pursuant to which Induflex Holding NV is purchasing all of the issued and outstanding shares of capital stock of Induflex held by Rogers; and WHEREAS, the parties desire to set forth in this Agreement the terms and conditions upon which Induflex will agree to continue to sell busbar insulation products (the “Products”) to Rogers BVBA and Rogers after the Closing Date. NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises and agreements hereinafter set forth, and other good and valuable consideration, the receipt and adequacy of which hereby are acknowledged, the parties agree as follows Section 1.Definitions. The following terms shall have the meanings set forth below (such meanings to be equally applicable to the singular as well as the plural forms of the terms defined): “Affiliate” means (a) an entity which is controlled by, controls, or is under common control with another entity, (b) an entity owning a majority of the voting securities of another entity, and (c) an entity a majority of whose voting securities is owned by the other entity. “Disclosing Party” shall have the meaning set forth in Section 6.1. “Ordering Party” shall have the meaning set forth in Section 2.2. “Receiving Party” shall have the meaning set forth in Section 6.1. “Specifications” shall have the meaning set forth in Section 2.3. “Term” shall have the meaning set forth in Section 4.1. All other capitalized terms used but not defined herein shall have the meanings ascribed to them in the Stock Purchase Agreement. Section2.Products Sales; Ordering; Delivery. 2.1Sales Of Products.Induflex agrees that, subject to the terms and conditions of this Agreement, from and after the Closing Date, Rogers BVBA and Rogers, and any Affiliate of either of them, shall be permitted to purchase the Products on a non-exclusive basis from Induflex in the manner set forth herein; provided, that nothing set forth herein shall result in a commitment by Roger BVBA, Rogers or any such Affiliate to purchase the Products hereunder or to establish any minimum purchase requirements.Induflex shall use its best efforts to assure the availability of the Products for the Term, at supply levels consistent with those as of the Closing Date. 2.2Purchase Orders.For each specified quantity of the Products, Rogers BVBA and Rogers, as applicable (each, an “Ordering Party”) shall deliver to Induflex a purchase order.Whether or not expressly referenced in such purchase order, all sales of Product from Induflex hereunder shall be subject to Rogers’ Belgian Terms and Conditions of Purchase, set forth as Exhibit A and/or Exhibit B hereto, unless otherwise agreed in writing by the Parties, or unless otherwise expressly set forth in this Agreement.The provisions of said Exhibit A and/or Exhibit B shall be incorporated into this Agreement as though expressly set forth herein. The Ordering Party shall reference this Agreement on each purchase order, and shall specify the following information: (a) the purchase order number, (b) quantity of Products desired, (c) the locations to which the Products are to be delivered, (e) whether delivery of the Products will be made in one shipment or in installments, and (d) the dates for delivery for the one shipment or each installment.No terms or conditions included in any purchase order, acknowledgement or other transmittal, whether on a standard business form or otherwise utilized by an Ordering Party or Induflex in connection with the sale of the Products, which are in conflict with any provision of this Agreement, Exhibit A or Exhibit B hereto shall be valid; nor shall any such terms or conditions shall be construed or deemed to be an amendment of or supplement to this Agreement or otherwise binding on such Ordering Party or Induflex.Within ten (10) business days of receipt of any purchase order, Induflex shall confirm acceptance of the purchase order, unless either (a) a term of the purchase order, not provided in this Agreement or in Exhibit A hereto, is not reasonably acceptable to Induflex, in which case, within such time period, Induflex shall notify the Ordering Party of the reason therefor, and, if possible, shall offer to accept the purchase order without that term; or (b) Induflex has insufficient quantities of the Products available, in which case Induflex shall provide a notice to the Ordering Party within such time period stating same and modifying the purchase order to reflect the quantity which Induflex can provide. In the event that Induflex fails to either accept or reject (to the extent permitted herein) any purchase order within said ten (10) days, the purchase order shall be deemed accepted. 2.3Consignment Stock.Induflex shall provide Products to Rogers BVBA on a consignment basis, when and as ordered by Rogers BVBA on such basis in accordance with the provisions hereof. Rogers BVBA shall submit reports to Induflex, at least twice each month, indicating in reasonable detail the Products consumed or sold during the most recently concluded semi-monthly period, along with a purchase order for such Products. Induflex shall issue an invoice to Rogers BVBA for the Products described in such purchase order, with payment therefor due net thirty (30) days from the date of such invoice; provided, that Induflex may, at its option, deliver an invoice to Rogers BVBA for any Products consigned pursuant to this Section 2.3 that remain unused or unsold for more than three (3) months from the date of delivery.Rogers BVBA shall keep such books and records as it deems reasonably necessary to record the consumption and sale of any consigned Products, which books and records shall be made available to Induflex for inspection in the premises of Rogers BVBA upon reasonable request. 2.4Specifications.All Products supplied hereunder shall be manufactured by Induflex in conformance with applicable specifications currently utilized by the Company, or as otherwise agreed to by the Parties and annexed as a schedule hereto, such specifications to set forth, at a minimum, the manufacturing and testing procedures and acceptance criteria for the Products (the “Specifications”).The Specifications shall not thereafter be modified without the mutual agreement of the parties to such order. 2 Section 3.Price and Payment. 3.1 Payment Terms.Payment for the Products shall be made in Euros or dollars, as specified in the applicable purchase order, net seventy-five (75) days from receipt of an invoice for the Products described therein (other than consignment sales described in Section 2.3 hereof, which shall be paid net thirty (30) days therefrom), by wire transfer of immediately available funds to a bank account designated in writing by Induflex, unless otherwise agreed. 3.2 Competitive Pricing. The selling price for all Products sold by Induflex to Rogers hereunder shall be no higher than any sale made by Induflex within the three (3) months immediately preceding such sale, to any other customer of the Products in similar or lesser quantities. Notwithstanding the preceding sentence, however, Induflex shall not be required to make available to Rogers special prices occasionally granted to customer under extenuating circumstances, such as, for example, commercial gestures to attract a new customer or to remedy a dispute or problem (such as late delivery or broken promises) with existing customers. Induflex acknowledges that the prices currently paid by Rogers and Rogers BVBA for Products are as set forth on Exhibit B hereto. Induflex agrees not to increase, and shall not be required to decrease, the price for any of the Products during the term hereof unless the average price for all raw materials used in that Product during a fiscal quarter (the “Price Change Quarter”), expressed as a percentage of the average purchase price then in effect for that Product during the Price Change Quarter, has increased or decreased from its level immediately prior to the commencement of the Price Change Quarter by seven percent (7%) or more. If it has so increased or decreased, then Induflex shall notify Rogers and Rogers BVBA of that fact within ten (10) days after the end of the Price Change Quarter. The new Product price shall bethe price which is sufficient to bring the raw materials percentage described abovefully back up, or back down, to its level prior to the Price Change Quarter began. The price change for such Product shall commence at the beginning of the second fiscal quarter after the end of the Price Change Quarter (so, for example, if the Price Change Quarter ends on March 31 of a year, the price increase or decrease shall be effective beginning July 1st of that year).During the three months preceding the last quarter of the fifth year of the term of this agreement, both parties will convene and assess whether general economic or other changes in circumstances justify continuation of this arrangement. Unless the parties otherwise agree at that meeting, this Section 3.2 shall be of no further force and effect after the expiration of five (5) years from the commencement of this agreement. Section 4.Term and Termination. 4.1Term. The term of this Agreement (the “Term”) shall commence on the date hereof and shall continue for fifteen (15) years thereafter, unless and until terminated in accordance with Section 4.2.The Parties, by mutual agreement, may extend the Term.As used herein, “Term” shall refer both to the initial Term and any extension thereof. 4.2
